Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendments filed October 07, 2021, wherein claims 1 and 5 were amended, claim 6 was cancelled and claim 11 was added. The provisional objection of claims 1 and 8 in the previous office action is withdrawn in light of the terminal disclaimer filed and approved.

Claim Objections
Claim11, is objected to because of the following informalities:  
 Line 2-4 reads “the second brush is located between the first brush and the slot” should read “the slot is between the first brush and the second brush”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi, Takesava et,al. ( US 2005/0241092, Takesava hereof) and David Andrew et. al. (GB2546540).

Regarding claim 1, (Currently Amended) Yoichi Takesava et al. discloses a cleaning apparatus for a rotatable brush (411, Fig. 2): comprising:
 a roller member (411, Fig. 2) having a cylindrical shape ( Abstract line, 7)  and a hollow space formed therein ( Abstract line, 9),  and a brush (461, Fig.2)  covering an outer surface of the roller member; and a pivotal axle (431,Fig,2)  portion arranged inside the hollow space of the roller member; wherein the roller member is made of a soft[[ware]] material to allow the roller member to be compressed due tob 
includes an axle sleeve and a plurality of connectinq ribs, the axle sleeve is disposed inside the hollow space, and the connectinq ribs are extended from the axle sleeve and connected to an inner surface of the roller member.

    PNG
    media_image1.png
    501
    486
    media_image1.png
    Greyscale


	David Andrew et al. discloses a Brushbar, cleaner head and a method of manufacturing of a
Brushbar which displays a cleaning roller, a brush portion and a pivotal shaft portion, and teaches includes an axle sleeve corresponds to the cap (22, Fig.3) and a plurality of connecting ribs corresponds to the shim (52, Fig.6) , the axle sleeve is disposed inside the hollow space corresponds to the hallow space of the cap 22), and the connecting ribs (52, Fig.6)  are extended from the axle sleeve (22, Fig.6) and connected to an inner surface of the roller member (12, FiG.1). The shim (52, Fig.6) is disposed between the strip (28, Fig.6) and the bottom of the inner member (Channel, 40, Fig.6) ssuch that the configuration holds the strip 28. Takesava e. al. and Andrew et.al. all teach a cleaning brush. Therefore, it would have been obvious for one of ordinary skilled in the art before the filling date of the present 

	Regarding claim 2, Takesava et. al.  in conjunction with Andrew et.al. teach all the limitations of claim 1 and further teaches
wherein the hollow space of the roller member includes a plurality of supporters (443, Fig. 17) formed
therein and arranged at two sides of the pivotal axle portion respectively.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 3, Yoichi Takesava et al. in conjunction with Andrew et.al. teach all the limitation of claim 1 and 2, and further teaches, the cleaning roller according to Claim 2, wherein the supporters are made a rubber or sponge material (paragraph 0155, Line 1, 2, 3, and 5).

Regarding claim 4 Takesava et al. in conjunction with Andrew et.al teaches all the limitations of claim 1 and further teaches, the cleaning roller according to Claim 1, wherein the brush comprises a first brush portion corresponds smooth material (451, Fig. 3) and a second brush portion corresponds to 

Regarding claim 5, Yoichi Takesava et al. in conjunction with Andrew et.al. teach teaches all the limitation of 1 and 4 as stated above, Furher teach, (Currently Amended) wherein the outer surface of the roller member includes a slot correspond to the slot formed between the first and second retaining lips (44, 46, Fig.3 bellow) and third and fourth retaining lips (48, 50 fig.3). This structure provide a canal the collection of dust or any type of debris. disposed on the outer surface thereof formed and reserved thereon.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 6 Yoichi Takesava . in conjunction with Andrew et.al teach all the limitations of claim 1, further teaches teaches the limitation s of claim 5 as stated above as well as wherein the slot is of a "V" or "U" shape, or is formed by a wave shape or a plurality of spiral lines corresponds the slot follows the raised helical formation (36, Fig. 3 above). Therefore, spiral shape in equivalence to allow the cover brush to deform freely in the longitudinal direction.

Regarding claim 7, Yoichi Takesava et al. in conjunction with Andrew et.al teach all the limitation of claim 1 and further teaches wherein the pivotal axle corresponds to rotating shaft (432, Fig.13) portion is integrally correspond to tightly adhered to (Paragraph 0145, line 3) formed with the roller member correspond to the tube(452,Fig. 13)

Regarding claim 9, Takesava et al. in conjunction with Andrew et.al. teach all the limitation of claim 1 and further teaches further comprising a removal tool (572, Fig. 14), and the removal tool includes an insertion hole provided for the roller to be inserted therein; an aperture of the insertion hole is greater than an outer diameter of the roller member but smaller than an outer diameter of the brush. (see annotated Fig. 14a).




    PNG
    media_image4.png
    371
    623
    media_image4.png
    Greyscale



claim 10, Takesava et.al. teach all the limitations of claim further teaches a dust removal apparatus, comprising a cleaning roller according to Claim 1 (Andrew, Fig.1)


    PNG
    media_image5.png
    514
    510
    media_image5.png
    Greyscale

Regarding claim 11, Takesava . in conjunction with Andrew et.al teach all the limitations of claim  (New) the cleaning roller according to Claim 5, wherein the first brush corresponds to the lip (46, Fig.3 above), the second brush corresponds to the lip (46, Fig.3 above) and the slot Corresponds to the space arranged between (46, and 46, Fig.3 above )are arranged parallelly, the second brush( is located between the first brush (44, Fig.3 above),  and the slot (see Fig.3 above), and a thicken of the first brush (44, Fig.3) is substantially same with thickness of the second brush (46, Fig.3).



Response to Arguments
Applicant’s argument with respect to claim 1, regarding Fellinger in the previous office argument has been consider but are moot because the new ground of rejection necessitated by the applicant’s amendment does not rely on the references as applied in the prior rejection of record. A new reference has been applied in the light of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOU OUEDRAOGO whose telephone number is (571)272-6084. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723